Exhibit 99.1 IASTA.COM, INC. AND IASTA RESOURCES, INC. CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 IASTA.COM, INC. AND IASTA RESOURCES, INC. TABLE OF CONTENTS DECEMBER 31, 2 Page Independent Auditor’s Report 1 Consolidated Financial Statements: Consolidated Balance Sheets 2 Consolidated Statements of Income 3 Consolidated Statements of Stockholders’ Equity (Deficit) 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 - 12 1 IASTA.COM, INC. AND IASTA RESOURCES, INC. CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 ASSETS Current Assets: Cash $ 1,368,567 $ 1,300,570 Accounts receivable, net of allowance for doubtful accounts of $45,529 and $68,702 2,378,390 2,537,230 Deferred income tax 39,899 29,472 Other current assets 324,769 Total current assets 4,195,128 4,192,041 Property and equipment, net 266,365 328,935 Other Assets 182,526 $ 4,679,563 $ 4,703,502 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Current portion of subordinated note payable to stockholder $ 339,185 $ 119,147 Current portion of line of credit - Accounts payable 254,092 255,266 Deferred revenue 2,710,190 2,893,799 Accrued payroll and related liabilities 372,164 301,409 Other current liabilities 306,765 296,701 Income taxes payable 33,761 29,725 Total current liabilities 3,896,047 Long-Term Liabilities: Long-term debt (line of credit) - 652,568 Subordinated note payable to stockholder - 339,186 Total long-term liabilities - 991,754 Total liabilities 4,668,725 4,887,801 Stockholders' Equity (Deficit): Common stock 25,870 5,000 Retained earnings 999,893 844,546 Foreign currency translation adjustment 26,813 7,893 1,052,576 857,439 Less treasury stock, at cost ) ) Total stockholders' equity (deficit) 10,838 ) $ 4,679,563 $ 4,703,502 See accompanying Notes to Consolidated Financial Statements. 2 IASTA.COM, INC. AND IASTA RESOURCES, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME YEARS ENDED DECEMBER 31, 2 Fiscal Years ended December 31, Revenues Recurring revenues $ 7,996,310 $ 7,554,991 Non-recurring revenues 2,965,431 2,339,794 Total revenues 10,961,741 9,894,785 Cost of revenues: Cost of recurring revenues 735,094 714,140 Cost of non-recurring revenues 2,256,213 1,950,204 Total cost of revenues 2,991,307 2,664,344 Gross profit: Recurring gross profit 7,261,216 6,840,851 Non-recurring gross profit 709,218 389,590 Total gross profit 7,970,434 7,230,441 Operating expenses: General and administrative 1,893,029 1,529,447 Sales and marketing 4,249,703 4,019,979 Research and development 1,427,191 1,168,704 Total operating expenses 7,569,923 6,718,130 Income from Operations 400,511 512,311 Other income/(expense), net ) 38,734 Income before provision for income taxes 325,252 551,045 Provision for income taxes 43,735 128,590 Net Income $ 281,517 $ 422,455 Other comprehensive income Foreign currency translation adjustment 18,920 6,009 Other comprehensive income 18,920 6,009 Comprehensive income $ 300,437 $ 428,464 See accompanying Notes to Consolidated Financial Statements. 3 IASTA.COM, INC. AND IASTA RESOURCES, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) YEARS ENDED DECEMBER 31, 2 Common Stock Treasury Stock Shares Amount Retained Earnings Accumulated Other Comprehensive Income Shares Amount Total Balances, December 31, 2011 $ $ 508,091 $ 1,884 $ ) $ ) Foreign currency translation adjustment - - - 6,009 - - 6,009 Net income - - 422,455 - - - 422,455 Dividend - - ) - - - ) Balances, December 31, 2012 844,546 7,893 ) ) Issuance of common stock - 20,870 Foreign currency translation adjustment - - - 18,920 - - 18,920 Net income - - 281,517 - - - 281,517 Dividend - - ) - - - ) Balances, December 31, 2013 $ 25,870 $ 999,893 $ 26,813 $ ) $ 10,838 See accompanying Notes to Consolidated Financial Statements. 4 IASTA.COM, INC. AND IASTA RESOURCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, 2 Fiscal Years ended December 31, Cash Flows From Operating Activities Net Income $ 281,517 $ 422,455 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 189,596 215,991 Allowance for doubtful accounts ) 28,798 Loss on disposal of assets 8,436 - Deferred income taxes ) 74,738 Changes in assets and liabilities Accounts receivable 182,013 ) Other assets ) 51,613 Accounts payable ) ) Deferred revenue ) 690,062 Accrued expenses and other current liabilities 80,819 31,280 Income taxes payable 4,036 29,725 Net cash provided by operating activities 408,987 1,149,146 Cash Flows From Investing Activities Capital expenditures ) ) Cash Flows From Financing Activities Issuance of common stock 20,870 - Payments on line of credit - ) Payments on subordinated note payable to stockholder ) ) Dividends paid ) ) Net cash used in financing activities ) ) Effect of Exchange Rate Adjustment 18,920 6,009 Net increase 67,997 560,083 Cash, Beginning of Period 1,300,570 740,487 Cash, End of Period $ 1,368,567 $ 1,300,570 Supplemental Disclosure of Cash Flow Information: Cash payments for interest $ 56,280 $ 78,883 Cash paid for income taxes $ 42,646 $ 24,127 5 1. SIGNIFICANT ACCOUNTING POLICIES The accompanying consolidated financial statements include the accounts of IASTA.COM and its wholly owned subsidiaries, IASTA LIMITED and IASTA EXPORT CORPORATION (the “Company”), and IASTA RESOURCES, INC. (“IRI”), collectively referred to herein as the “Companies”. All material intercompany balances and transactions have been eliminated in consolidation. The Company, formed in 2000 and headquartered in Carmel, Indiana, develops and sells a software application and internet-based service to its customers in support of their e-sourcing and procurement departments. In addition, the Company offers professional services and support to the customer purchased software application. IRI leases employees to the Company. IASTA EXPORT CORPORATION was formed as a wholly owned tax-exempt subsidiary of IASTA.COM on March 17, 2011, as an Interest Charge Domestic International Sales Company. Beginning with the year ended December 31, 2011, IASTA EXPORT CORPORATION receives a 50% commission on international export net income of U.S. developed software. The significant accounting policies followed by the Companies in the preparation of the consolidated financial statements are as follows: Principles of Consolidation The consolidated financial statements include all accounts of the Company and those of its wholly-owned subsidiaries. All intercompany accounts and transactions have been eliminated. Foreign Currency Exchange The functional currency of all the Company’s U.K. subsidiaries is a local currency. The Company translates assets and liabilities of its U.K. subsidiaries into U.S.dollars using period-end exchange rates and revenues, expenses and cash flows using the average exchange rates for the reporting period.
